t c memo united_states tax_court estate of joseph g maltaman deceased paul j constantino special administrator petitioner v commissioner of internal revenue respondent docket no filed date donald del grande for petitioner debra k estrem for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioner's federal estate_tax and an addition_to_tax pursuant to sec_6651 of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect on the date of the death of joseph g maltaman decedent and all rule references are to the tax_court rules_of_practice and procedure after concessions the sole issue remaining for decision is whether petitioner is liable for the addition_to_tax for failure_to_file petitioner's estate_tax_return timely findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case decedent a semiretired attorney died intestate on date in daly city california at the time the petition in the instant case was filed the address of the special administrator of decedent's_estate decedent's_estate or the estate paul j constantino was burlingame california decedent who wa sec_67 years of age at his death and had never married was the father of a child joseph c maltaman muscat who wa sec_3 or years old at the time of decedent's death the child's mother josephine muscat retained frank blum an attorney to represent her in connection with the administration of decedent's_estate mr blum sought to have ms muscat named special administrator of the estate but after hearings on date the superior court for the state of california in and for the county of san mateo superior court appointed as special administrator mr constantino a practicing attorney who had no prior relationship with decedent mr constantino had previously handled two or three estates with assets of at most dollar_figure each mr constantino mr blum and another individual conducted a search for decedent's assets they contacted financial institutions that might hold decedent's assets the process of identifying decedent's assets was lengthy and difficult clues to the existence of assets had to be gleaned from decedent's records decedent maintained bank accounts and revocable trusts under a variety of names decedent also held funds in trust for his clients in certain of those accounts and ownership of the funds had to be verified before they were released many of decedent's assets were not subject_to probate because they had passed to his child by contract at decedent's death after the quantity of assets held in the name of decedent's child was determined mr blum instituted a guardianship proceeding for the benefit of decedent's child and a conservator ms muscat was appointed on date assets belonging to decedent's child were transferred by their custodians directly into the guardianship proceeding by late date or early date mr constantino became aware that a federal estate_tax_return petitioner's estate_tax_return or the estate_tax_return would be required with respect to decedent's_estate mr constantino was also aware that he had an obligation to file that return but had no experience in preparing federal estate_tax returns mr blum asked alfred belotz a public accountant since to prepare the income_tax return required in connection with the guardianship proceeding and mr blum suggested to mr constantino that mr belotz also prepare petitioner's estate_tax_return mr blum had known mr belotz for years and had previously retained him to perform work with respect to estates for which mr blum was attorney on date messrs blum belotz and constantino met and mr constantino agreed at that time to engage mr belotz to prepare the estate's federal tax returns mr constantino was made aware of the due_date of petitioner's estate_tax_return which was date initial due_date and that due_date was discussed at the meeting because of the difficulties associated with identifying decedent's assets it was decided to seek an extension of the time for filing petitioner's estate_tax_return messrs constantino and blum provided mr belotz with information concerning the assets includable in decedent's_estate and the estate's deductible expenses from which the estate's federal estate_tax liability could be estimated mr belotz prepared a form_4768 application_for extension of time to file u s estate and generation-skipping_transfer_tax return and or pay estate and generation-skipping_transfer_tax es that requested an extension of the due_date for filing the estate_tax_return to date months after the initial due_date and estimated the estate's federal estate_tax liability as dollar_figure mr belotz transmitted the extension application form to mr blum who in turn sent it to mr constantino mr constantino signed the form which was dated date and mailed it to the internal_revenue_service service on date which received it on date because mr constantino did not have sufficient probate assets to pay the estimated estate_tax due funds subject_to the guardianship proceeding were used for that purpose on date the service approved the requested extension of the due_date for filing the estate_tax_return and mr belotz informed mr constantino that the due_date as extended was date the extended due_date the following inventories and appraisals of assets were filed with the superior court in connection with the guardianship proceeding on the dates shown inventory date appraisal partial no complete and final supplemental supplemental supplemental supplemental mr blum provided mr belotz with a copy of each of those date date date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure inventories shortly after the respective inventory was filed with the superior court mr blum also provided such information to mr constantino during date mr belotz began preparing petitioner's estate_tax_return by letter dated date mr belotz notified mr constantino that mr belotz required certain information in order to prepare various tax returns such as details of funeral_expenses and attached a blank form_706 united_states estate and generation-skipping_transfer_tax return with the items for which information was required circled in red mr constantino returned the estate_tax_return form with a letter dated date which stated that he was working on the inventory a handwritten notation on the copy of the date letter in the record states as follows mailed a blank copy of form_706 circled items in red for constantino to answer or submit data he just signed the blank form entered his s s and mailed it all back to my office during date messrs constantino blum and belotz discussed applying for a second and further extension of the due_date of the estate_tax_return because uncertainty still existed as to whether all of decedent's assets had been identified when messrs constantino and blum asked mr belotz about this mr belotz replied that in all his experience which included preparing over federal estate_tax returns he had never before had occasion to request a second extension of a due_date nonetheless mr belotz thought that there was good cause for requesting a second extension given the problems with the estate mr belotz however found no form for applying for such an extension mr belotz was not aware that the service's regulations provided that the maximum allowable extension of time for filing a federal estate_tax_return was months beyond the original due_date of such a return pursuant to the direction of mr constantino mr belotz mailed to the service a letter dated date requesting a second and further extension second extension request of the due_date for filing the estate_tax_return citing litigation and the time consuming efforts in uncovering all assets as the grounds for the request enclosed with the letter was a copy of the form_4768 that had been filed to request the initial due_date extension to date the letter and its enclosure were received by the service on date the service denied the second extension request on date on the grounds that the maximum extension allowed by law is 6-months by letter dated date mr belotz informed mr constantino of the service's action in that letter mr belotz stated i would suggest that you submit the necessary information and material to my office as soon as possible so that we can start preparing the necessary forms to file on behalf of the estate mr belotz also informed mr blum that the second extension request had been denied mr belotz was aware that an addition_to_tax could be imposed if the estate_tax_return was not filed timely at that time and when the return was filed mr belotz did not consider that the addition_to_tax for failure_to_file timely would be imposed on the estate because it appeared to him that the estimated_tax payment that had been made when extension of the initial due_date was requested exceeded the amount of estate_tax due from the estate after the second extension request was denied mr constantino did not ask mr belotz to file petitioner's estate_tax_return as quickly as possible nor did mr constantino do any research concerning the consequences of filing untimely at the time that the second extension request was denied mr belotz had sufficient information concerning assets includable in decedent's_estate to prepare the estate_tax_return but lacked information concerning its expenses which he sought to obtain from mr constantino at that time it did not occur to mr belotz to file a return based on the information then available to him in a letter to mr blum dated date mr belotz complained that mr constantino has been uncooperative in submitting the necessary information to prepare the federal and state tax forms that are overdue in a letter to mr constantino dated date mr belotz wrote that he had not received the necessary information from mr constantino and insisted that mr constantino contact him mr constantino provided information on expenses at the end of date during date mr belotz requested further information from messrs constantino and blum for preparation of petitioner's estate_tax_return that was provided during date and date mr belotz completed preparation of petitioner's estate_tax_return during date the return was filed on date and reported an overpayment of estate_tax in the amount of dollar_figure opinion the only issue remaining to be decided in the instant case is whether petitioner is liable for the addition_to_tax for failure_to_file the estate_tax_return timely sec_6018 generally provides that an estate_tax_return shall be filed where the gross_estate at death exceeds dollar_figure sec_6075 provides that the return shall be filed within months after the date of a decedent's death in the instant case decedent died on date and the estate_tax_return therefore was due on or before date sec_20_6075-1 estate_tax regs sec_6081 permits the secretary to grant a reasonable extension of time for the filing of a return but provides that except in the case of taxpayers who are abroad no such extension shall be for more than months the regulations issued with respect to sec_6081 provide that the total allowable extension of time for filing an estate_tax_return is months from the original due_date of the return sec a estate_tax regs the due_date of petitioner's estate_tax_return was extended for the maximum period permitted by the regulations to date petitioner's estate_tax_return however was not filed until date almost months after the extended due_date petitioner does not dispute that petitioner's estate_tax_return was not filed timely nor does petitioner take issue with the denial of the second extension request sec_6651 provides that in the case of failure_to_file a tax_return on the date prescribed for filing including any extension of time for filing there shall be added to the tax required to be shown on the return an amount equal to percent of that tax for each month or fraction thereof that the failure_to_file continues not exceeding percent in the aggregate the addition_to_tax is mandatory unless it is shown that the failure_to_file timely is due to reasonable_cause and not willful neglect sec_6651 100_tc_407 affd in part and revd in part on other grounds 51_f3d_597 5th cir constantino v united_states aftr 2d pincite2 ustc par big_number at big_number n d cal reasonable_cause for delay is established where a taxpayer is unable to file timely despite the exercise of ordinary see 98_tc_294 ndollar_figure citing estate of young v commissioner t c memo petitioner does not raise any issue concerning the validity of the regulation business care and prudence 102_tc_760 sec_301_6651-1 proced admin regs willful neglect has been defined as a conscious intentional failure or reckless indifference 469_us_241 whether a failure_to_file timely is due to reasonable_cause and not willful neglect is a question of fact id pincite n 326_f2d_261 9th cir affg on this issue 37_tc_962 autin v commissioner supra pincite petitioner bears the burden_of_proof rule a petitioner contends that the addition_to_tax should not be imposed because the failure_to_file timely petitioner's estate_tax_return was attributable to reasonable_cause and not willful neglect petitioner argues that reasonable_cause for the failure_to_file timely is established in the instant case by the uncertainty as of the extended due_date whether all of decedent's assets had been discovered mr belotz' erroneous advice to mr constantino that it was possible to secure a second extension of the due_date for filing the estate_tax_return and mr belotz' failure to advise mr constantino either that an addition_to_tax could be imposed for failure_to_file timely or alternatively that a return could have been prepared based on the information available during date petitioner also implies that mr belotz' preoccupation with preparing a complete and accurate return contributed to the failure_to_file timely respondent relying on united_states v boyle supra contends that mr constantino had a duty to ascertain the due_date of the estate_tax_return and to file it timely regardless of any reliance on mr belotz respondent contends that none of the reasons advanced by petitioner for the failure_to_file timely establish that the delay was due to reasonable_cause and not willful neglect respondent notes that the return was filed almost months after the extended due_date even though mr constantino was aware that it was overdue although petitioner has established that the difficulties experienced in identifying decedent's assets were unusual in the experience of mr constantino and mr belotz the uncertainty that may have existed at the time of the extended due_date concerning the identification of all of those assets does not constitute reasonable_cause for the failure_to_file petitioner's estate_tax_return timely at the time of the extended due_date of the estate_tax_return on date mr belotz had sufficient information concerning assets includable in decedent's_estate to permit filing of that return at trial mr belotz admitted that the return could have been filed based on the information that he possessed at the time the second extension request was denied as further discussed below the information that mr belotz lacked related to the expenses of the estate and mr constantino was tardy in providing that information to mr belotz moreover the regulations provide that even if the information available is not sufficient to permit preparation of a complete estate_tax_return as of an extended due_date for filing such a return a return that is as complete as possible must be filed by that due_date sec_20_6081-1 estate_tax regs see also sec_20_6018-2 estate_tax regs additionally the regulations permit the filing of supplemental information sec_20_6081-1 estate_tax regs our cases are to the same effect see estate of cavenaugh v commissioner supra pincite 93_tc_462 79_tc_298 49_tc_200 affd 410_f2d_302 6th cir the uncertainty upon which petitioner relies would not have prevented the filing of a reasonably accurate return within the time allowed consequently we reject petitioner's contention that the uncertainty surrounding the identification of decedent's assets constitutes reasonable_cause for the failure_to_file petitioner's estate_tax_return timely we next consider petitioner's contention that reasonable_cause for failure_to_file timely is shown by mr constantino's purported reliance on mr belotz' advice or lack of advice we note that reliance on erroneous advice may furnish reasonable_cause for a failure_to_file timely in certain limited circumstances united_states v boyle supra pincite 98_tc_294 generally the taxpayer must show that all relevant information was supplied to a competent tax adviser and that good_faith reliance on the adviser's incorrect advice resulted in the failure_to_file timely 97_tc_385 affd in part and revd in part on other grounds 7_f3d_774 8th cir petitioner first contends that the failure_to_file timely was attributable to mr belotz' erroneous advice to the effect that it was possible to obtain a second extension of the due_date of the estate_tax_return we have held that reasonable reliance on erroneous advice as to the date on which a return must be filed constitutes reasonable_cause for a failure_to_file timely estate of la meres v commissioner supra pincite in estate of la meres we held that reasonable reliance on erroneous advice that a second extension of the due_date for filing an estate_tax_return could be obtained beyond a 6-month extension that had already been granted constituted reasonable_cause for a failure_to_file timely id pincite although the facts in estate of la meres bear some similarities to those of the instant case they are although the supreme court noted in 469_us_241 n that there is disagreement among the lower federal courts as to whether reliance on erroneous advice concerning the due_date of a return constitutes reasonable_cause for a failure_to_file timely that court expressly declined to address the issue distinguishable in at least one important respect to wit in estate of la meres the service did not timely communicate its denial of the request for a second extension of the due_date of the return id pincite in the instant case however the service notified mr belotz that the second extension request had been denied and he in turn notified mr constantino of the service's action during mid-date even assuming arguendo that mr constantino reasonably relied on mr belotz' advice4 that it was possible to obtain a second extension of the we believe that it is questionable whether mr constantino's reliance on mr belotz' advice with respect to the availability of a second extension was reasonable even though mr constantino was told by mr belotz that he believed there were good grounds for requesting a second extension mr belotz informed mr constantino that in mr belotz' experience which included preparing over federal estate_tax returns he had never had occasion to request a second extension of a due_date additionally mr belotz could not find a form for requesting such an extension despite such circumstances which might raise a red flag as to whether a second extension was available mr belotz apparently did not make any inquiries to ascertain whether or not the service would grant a second extension of the due_date for filing petitioner's estate_tax_return and he admitted that he was unaware that the regulations provided that the maximum allowable extension of time for filing an estate_tax_return was months beyond its original due_date we infer from such circumstances that mr belotz simply did not know whether or not a second extension could be obtained and that mr constantino himself an attorney should have been put on notice of mr belotz' lack of knowledge and should have required further research of the issue which would have revealed the lack of availability of a second extension of the due_date of the estate_tax_return where reliance on an adviser is not reasonable such reliance does not afford reasonable_cause for a failure_to_file timely 77_f3d_236 8th cir 97_tc_385 affd in part and revd in part on other grounds f 3d continued due_date for filing the estate_tax_return reliance on that advice certainly was neither reasonable nor in good_faith after mr constantino learned that the service had denied the second extension request hopping v united_states aftr 2d pincite4 ustc par big_number at big_number s d ind see also 547_f2d_393 7th cir 78_tc_19 reliance on adviser not reasonable where executor learns that return is past due accordingly mr belotz' advice could not furnish reasonable_cause for the failure_to_file the estate_tax_return during the more than 4-month period subsequent to the time that mr constantino learned that the second extension request had been denied and that the return was overdue additionally messrs belotz and constantino delayed submission of the second extension request until the end of the extended period allowed for filing the return the letter requesting the second extension was dated date day before the extended due_date and was received by the service on date even assuming that it was possible that the service would grant the second extension request it was almost continued 8th cir 30_tc_1166 affd per curiam 274_f2d_208 5th cir cf 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on adviser must be reasonable in order to show underpayment_of_tax is not attributable to negligence certain that petitioner's estate_tax_return would not be filed timely in the event the service denied the request and they apparently were willing to assume that risk moreover it appears to us and respondent suggests on brief that the service would not have treated the estate_tax_return as late had it been filed within days of date the date the second extension request was denied revrul_64_214 1964_2_cb_472 see estate of la meres v commissioner supra pincite n at approximately that time ie during mid-date mr constantino learned that the second extension request had been denied however despite being aware that the second extension request had been denied and that the return was overdue mr constantino did not direct mr belotz to file the return as quickly as possible although mr belotz had sufficient information to do so at that time moreover it was mr constantino himself who was tardy in providing mr belotz with the information that was apparently needed to complete the preparation of the return mr constantino thus contributed in large measure to the additional delay in filing the return petitioner's further arguments focus on mr belotz' alleged failure to advise rather than on his giving of erroneous advice we note that generally there must be some advice on which a taxpayer has relied in order to establish reasonable_cause and the absence of advice affords the taxpayer nothing on which to rely 49_f3d_651 10th cir denenberg v united_states 920_f2d_301 5th cir estate of newton v commissioner tcmemo_1990_208 cf coleman v commissioner tcmemo_1990_511 petitioner claims that mr belotz failed to advise mr constantino that an addition_to_tax could be imposed for failure_to_file timely we however are not persuaded that mr constantino an attorney who presumably encountered deadlines in the course of his practice and had to file tax returns in connection with his personal affairs had no inkling that some sanction could be imposed for failure to comply with a filing deadline mr belotz testified that he believed that anyone who had dealt with the service would know that an addition_to_tax could be imposed for failure to do things correctly and on time nonetheless mr constantino was aware that filing an estate_tax_return was required and of the date by which that return had to be filed even if no addition_to_tax were provided for failure_to_file timely mr constantino was required to file the return by its due_date that he may not have been fully petitioner admits that mr constantino never asked mr belotz about the addition_to_tax for failure_to_file timely after the second extension request was denied even if mr constantino were not aware that an addition_to_tax could be imposed for failing to file timely ignorance of the law would not excuse such a failure 24_tc_729 affd 239_f2d_624 5th cir advised of the consequences of not complying with his obligation does not excuse his failure to do so petitioner's contention that mr belotz did not advise mr constantino that a return could have been filed based on information available during date also does not establish that there was reasonable_cause for the failure_to_file timely mr constantino was well aware of the due_date of the return and of his responsibility to file it if mr constantino had erroneously believed that a return must be complete before it may be filed that belief alone would not constitute reasonable_cause for failing to file timely 99_tc_202 mr belotz' failure to correct that belief also does not establish reasonable_cause as noted above a showing of reasonable_cause based on reliance on an adviser must be premised upon the giving of substantive advice to the taxpayer and a taxpayer who has not been given advice has nothing upon which to reasonably rely eastern inv corp v united_states supra pincite denenberg v united_states supra pincite at the base of petitioner's arguments with respect to mr belotz' failure to give advice is the contention that mr belotz did not work hard enough to get mr constantino to file petitioner's estate_tax_return timely because the timely filing of the return was a matter for which mr constantino was responsible with or without mr belotz' prodding we find that contention less than persuasive to establish reasonable_cause for mr constantino's failure to discharge that duty similarly petitioner's suggestion that the late filing was attributable to mr belotz' concern that a return must be complete is without merit an agent's unwillingness to file a return timely does not furnish reasonable_cause for that failure estate of archer v commissioner tcmemo_1984_57 see denenberg v united_states supra pincite moreover the record indicates that in large measure mr constantino left matters concerning petitioner's estate_tax_return to mr belotz the duty to file a return is nondelegable and if that responsibility is shifted to an agent the taxpayer must accept the consequences of shortcomings in the performance of that duty by the agent united_states v boyle u s pincite 986_f2d_315 9th cir 245_f2d_582 9th cir mr belotz indicated in his testimony that he did not believe that the addition_to_tax for failure_to_file timely would be imposed on the estate because the amount of its payment of estimated estate_tax was larger than the estate_tax liability that was ultimately reported in its return mr belotz' belief if the amount of petitioner's estate_tax had not exceeded the payment that had been made when the initial extension of the due_date was requested no additional liability on account of the failure_to_file timely would have arisen because sec_6651 provides that for purposes of calculating the addition the continued however has proven to be in error as petitioner concedes that an additional_amount of estate_tax is due even if that belief prompted mr belotz to delay preparation of the estate_tax_return until the compilation of necessary information was complete petitioner must bear the consequences of that mistaken belief 86_tc_492 affd 864_f2d_1521 10th cir moreover it appears that the responsibility for the delay in mr belotz' receipt of the information he considered necessary for the preparation of the return lies considerably with mr constantino the record indicates that beginning at least during date mr belotz sought information concerning inter alia expenses of the estate that mr constantino was slow to provide and that mr constantino's tardiness in responding continued even after the return became overdue mr constantino provided such information at the end of date and as late as date the month that the return was filed mr constantino provided the information as to expenses only after repeated prodding by mr belotz indeed mr belotz appears to have been more concerned with filing the return as quickly as possible once it became overdue than mr constantino appears to have been continued amount of tax required to be shown on the return is to be reduced by amounts paid on or before the date prescribed for payment of the tax based on the record as a whole we conclude that petitioner has failed to establish that the failure_to_file timely was due to reasonable_cause to reflect the foregoing concessions and the claim of additional expenses decision will be entered under rule we note that mr constantino was an attorney who was appointed by the superior court to administer the estate while one court has indicated that a professional executor should be held to a stricter standard than a layperson for purposes of sec_6651 637_fsupp_1112 s d fla we need not apply such a standard to reach our result herein even using the standards applicable to laypersons we find that petitioner has failed to demonstrate that the failure_to_file timely was due to reasonable_cause
